Title: From Alexander Hamilton to William Paca, 5 March 1794
From: Hamilton, Alexander
To: Paca, William



Treasury Department March 5. 1794
Sir

The inclosed paper has been communicated to me. Let me request that you will reconsider the opinion you have formed with a view to the following points—1 Whether the regulation which subjects to forfieture spirits imported in marked Casks, being manifestly designed to guard against an evasion of the duties on imported spirits by facilitating the clandestine landing of them under cover of marked casks, be not in fact and in construction of law—a regulation or law concerning the collecting of duties of Impost & Tonnage—notwithstanding the title of the Act in which it is found? And 2dy. if it be such, whether the Act of May 90 for mitigating &c, having an aspect to future as well as to the then existing laws, does not extend to the case in question?
With great respect & esteem   I am Sir   Your Obed ser

The District Judge of Maryland.

